DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed 01/04/2022, with respect to claim objections have been fully considered and are persuasive.  The claim objections of claims 1, 8, and 15 are obviated by claim amendments.  The claim objections of claims 1, 8, and 15 have been withdrawn. 
Applicant's arguments, see page 12, filed 01/04/2022, with respect to 35 U.S.C 112(f) claim interpretation have been fully considered but they are not persuasive.  The Examiner does not disagree with the Applicant’s submission that the at least one processor is shown and described extensively through the application (Figures 2-3, 7-8, and 11-14).  There are no subsequent 35 U.S.C 112 rejections that arise due to the 112(f) claim interpretation.  A 112(f) claim interpretation was made because in the indicated claims, a generic placeholder, a processor, was not preceded by a structural modifier or accompanied by a specific algorithm in the claims to explain how the processor is able to carry out such functions.  Due to this, sufficient support was sought and found in the specification.  Please see 35 U.S.C 112(f) claim interpretation below.
Applicant’s arguments, see page 12, filed 01/04/2022, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C 112(b) 
Applicant’s arguments, see pages 12-16, filed 01/04/2022, with respect to 35 U.S.C 102 and 103 rejections have been fully considered and are persuasive.  The Applicant argues that Rapaka, et al. (U.S PGPub No. 2018/0315182) does not teach or suggest the limitations of the independent claims 1, 8, and 15.  Following the interview on 12/22/2021 and further consideration, the Examiner agrees.  The Examiner has determined that Rapaka does not teach separate models for each of the processor’s functions of a) predict[ing] occurrence of a future medical machine event, b) detect[ing] an occurring medical machine event, and c) classify[ing] the medical machine event that has already occurred.  Rapaka therefore also does not teach the processor’s ability to facilitate selection of one or more artificial intelligence models from a plurality of artificial intelligence models.  The 35 U.S.C 102 and 103 rejections have been obviated by the claim amendments filed 01/04/2022.  The 35 U.S.C 102 and 103 rejections of claims 1-20 have been withdrawn.  Furthermore, upon further search and consideration, no other prior art reference(s) could be found to teach or suggest the limitations of independent claims 1, 8, and 15.  Please see reasons for allowance below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“at least one processor to: facilitate selection of one or more artificial intelligence models from a plurality of artificial intelligence models trained on aggregated one-dimensional time series data and including at least one of a) a first model to predict occurrence of a future medical machine event, b) a second model to detect an occurring medical machine event, and c) a third model to classify the medical machine event that has already occurred” in claims 1 and 8.
“the at least one processor is to aggregate the one-dimensional time series healthcare-related data using at least one of K-means, a Gaussian mixture model, or a density-based spatial clustering of applications with noise” in claims 5 and 13.
“the at least one processor is to execute the selected one or more artificial intelligence models to at least one of a) predict a future patient event, b) detect a patient event, or c) classify the patient event using the one-dimensional time series healthcare- related data” in claims 7 and 14.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The area of the disclosure that is used for interpretation of the above claim limitations that invoke 112(f) are listed below.  The references to the disclosure are relied upon to provide sufficient structure for the processor and showcase specific algorithms that allow the processor to perform the claimed operations (see MPEP 2181(II)(B)).
Paragraphs [0079]-[00105]
Paragraphs [0086]-[0089] 
Paragraphs [0079]-[00105]
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to independent claims 1, 8, and 15, the claimed subject matter is found to be allowable primarily because the prior art of record (namely Rapaka, et al.) does not teach a time series event data processing apparatus comprising at least one processor to: facilitate selection of one or more artificial intelligence models from a plurality of artificial intelligence models trained on aggregated one-dimensional time series data and including at least: a) a first model to predict occurrence of a future medical machine event, b) a second model to detect an occurring medical machine see paragraphs [0042]-[0043]), but does not specify that there is a model for each of a) predicting occurrence of a future medical machine event, b) detecting an occurring medical machine event, and c) classifying a medical machine event that has already occurred.  Rather, Rapaka goes on to explain that the use of multiple models is used for recursive model aspects, where outputs from each model may be used as inputs to other models (paragraph [0043]).  No other prior art reference could be found that teaches or renders obvious the limitations of instant claims 1, 8, and 15.  Claims 2-7, 9-14, and 16-20 are also considered allowable due to their dependency on independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792